Motion granted upon condition that within five days defendants file an undertaking in the sum of $500, with sufficient sureties, conditioned for the payment of plaintiffs’ claim, with interest, should the plaintiffs recover herein, and the property be sold on foreclosure, and upon the further condition that defendants perfect the appeal, place the case on the calendar for April 13, 1917, and be ready for argument when reached; otherwise, motion denied, with ten dollars costs. Present—Thomas, Stapleton, Mills, Putnam and Blackmar, JJ.